



EXHIBIT 10.1




COMMON STOCK REPURCHASE AND OPTION EXCHANGE AGREEMENT
THIS COMMON STOCK REPURCHASE AND OPTION EXCHANGE AGREEMENT (the “Agreement”) is
entered into as of May 17, 2020 by and between A10 Networks, Inc., a Delaware
corporation (the “Company”), and Lee Chen (the “Stockholder”).
RECITALS


WHEREAS, the Stockholder is the holder of 9,873,424 shares of the Company’s
common stock (the “Common Stock”);
WHEREAS, the Stockholder desires to sell, and the Company desires to repurchase,
2,200,000 shares of Common Stock (the “Shares”) on the terms and subject to the
conditions set forth in this Agreement (the “Repurchase”);
WHEREAS, the Stockholder is the holder of an option to purchase 282,500 shares
of Common Stock at $5.52 per share granted on February 12, 2016 pursuant to the
terms and conditions of a stock option agreement and the Company’s 2014 Equity
Incentive Plan (the “Stock Option”); and
WHEREAS, the parties desire to cancel the Stock Option in exchange for a cash
payment on the terms and subject to the conditions set forth in this Agreement
(the “Option Exchange”).
NOW, THEREFORE, in consideration of the promises, covenants and agreements
herein contained, the parties agree as follows:
AGREEMENT


SECTION 1.
REPURCHASE OF SHARES AND EXCHANGE OF OPTION FOR CASH.



1.1    Repurchase. At the Closing (as defined below), the Company hereby agrees
to repurchase from the Stockholder, and the Stockholder hereby agrees to sell,
assign and transfer to the Company, all of the Stockholder’s right, title and
interest in and to the Shares at the per Share price of $6.00, for an aggregate
repurchase price of $13,200,000.00 (the “Repurchase Amount”). Promptly following
the execution of this Agreement, the Stockholder shall complete and execute a
Transfer Request Form, bearing an appropriate medallion signature guarantee, in
the form attached hereto as Exhibit A (the “Transfer Request Form”), and at the
Closing shall deliver the Transfer Request Form. The Repurchase Amount shall be
paid by wire transfer of immediately available funds to an account or accounts
to be designated by the Stockholder.


1.2    Option Cancellation. At the Closing, the Company hereby agrees to cancel
the Stock Option, and the Stockholder hereby agrees to surrender the Stock
Option for cancellation, in exchange for the payment of $135,600 (the “Option
Exchange Amount”), subject to applicable tax withholding. The Option Exchange
Amount, net of applicable tax withholding, shall be paid by cash, check or wire
transfer of immediately available funds to an account or accounts to be
designated by the Stockholder.
   
1.3    Closing. The closing of the Repurchase and the Option Exchange (the
“Closing”) shall take place at the offices of the Company, 2300 Orchard Parkway,
San Jose, California on the date hereof, or at such other time and place as the
parties hereto shall mutually agree. The obligations of the Company to
repurchase the Shares in the Repurchase and pay the Option Exchange Amount shall
be subject to the accuracy of the representations and warranties on the part of
the Stockholder contained herein as of the date hereof and as of the date of the
Closing and to the performance by the Stockholder of his obligations hereunder.
The obligations of the Stockholder to sell the Shares in the Repurchase and
surrender the Stock Option for cancellation shall be subject to the accuracy of
the representations and warranties on the part of the Company contained herein
as of the date hereof and as of the date of the Closing and to the performance
by the Company of its obligations hereunder.
   
1.4    Termination of Rights as the Stockholder. Upon payment of the Repurchase
Amount and completion of the Repurchase in accordance with the terms of this
Agreement, the Shares shall cease to be outstanding for any and all purposes,
and the Stockholder shall no longer have any rights as a holder of the Shares,
including any rights that the Stockholder may have had under the Company’s
Certificate of Incorporation or otherwise as a holder of the Shares.







--------------------------------------------------------------------------------





1.5    Termination of Rights as Optionee. Upon the payment of the Option
Exchange Amount and completion of the Option Exchange in accordance with the
terms of this Agreement, the Stock Option shall cease to be outstanding for any
and all purposes, neither the Stockholder nor any other person shall have any
rights as a holder of the Stock Option.


SECTION 2.
STOCKHOLDER REPRESENTATIONS AND WARRANTIES.



In connection with the transactions provided for hereby, the Stockholder
represents and warrants to the Company as follows:
2.1    Ownership of Shares. The Stockholder has good and marketable right, title
and interest (legal and beneficial) in and to all of the Shares, free and clear
of all liens, pledges, security interests, charges, claims, equity or
encumbrances of any kind. Upon paying for the Shares in accordance with this
Agreement, the Company will acquire good and marketable title to the Shares,
free and clear of all liens, pledges, security interests, charges, claims,
equity or encumbrances of any kind. No person other than the Stockholder has any
legal or beneficial interest in the Stock Option. As of the date hereof, and
after giving effect to the transactions contemplated by this Agreement, the
Stockholder holds an aggregate of 7,673,424 shares of the Company’s Common
Stock, and all such shares are held in the Stockholder’s brokerage accounts
identified in writing by the Stockholder to the Company, and the Stockholder has
no other right, title or interest (including beneficial interest) in or rights
to acquire Common Stock of the Company.


2.2    Authorization. The Stockholder has all necessary right, capacity, power
and authority to execute, deliver and perform the Stockholder’s obligations
under this Agreement and all agreements, instruments and documents contemplated
hereby and to sell and deliver the Shares being sold hereunder and to surrender
the Stock Option for the Option Exchange, and this Agreement constitutes a valid
and binding obligation of the Stockholder.


2.3    No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not result in a breach
by the Stockholder of, or constitute a default by the Stockholder under, any
agreement, instrument, decree, judgment or order to which the Stockholder is a
party or by which the Stockholder may be bound.


2.4    Experience and Evaluation. By reason of the Stockholder’s business or
financial experience or the business or financial experience of the
Stockholder’s professional advisers who are unaffiliated with the Company and
who are not compensated by the Company, the Stockholder has the capacity to
protect the Stockholder’s own interests in connection with the sale of the
Shares to the Company and the Option Exchange. The Stockholder is capable of
evaluating the potential risks and benefits of the sale hereunder of the Shares
and Option Exchange. Stockholder is sophisticated and capable of understanding
and appreciating, and does understand and appreciate, that future events may
occur that result in an increased value of the Shares owned by the Stockholder
and subject to the Stock Option, and that the Stockholder would be deprived of
the opportunity to participate in any gain that might have resulted if the
Stockholder had not transferred the Shares owned by the Stockholder to the
Company or surrendered the Stock Option for the Option Exchange hereunder.


2.5    Access to Information. The Stockholder represents that the Stockholder
has access to and has carefully reviewed the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2019, all subsequent public filings
of the Company with the Securities and Exchange Commission, other publicly
available information regarding the Company, and such other information that it
and its advisers deem necessary to make its decision to sell the Shares to the
Company and surrender the Stock Option for the Option Exchange. The Stockholder
further represents that the Stockholder has had an opportunity to ask questions
and receive answers from the Company regarding the business, properties,
prospects and financial condition of the Company and to seek from the Company
such additional information as the Stockholder has deemed necessary.


2.6    Tax Matters. The Stockholder has had an opportunity to review with the
Stockholder’s tax advisers the federal, state, local and foreign tax
consequences of the Repurchase and Option Exchange and the transactions
contemplated by this Agreement. The Stockholder is relying solely on such
advisers and not on any statements or representations of the Company or any of
its agents. The Stockholder understands that the Stockholder (and not the
Company) shall be responsible for the Stockholder’s tax liability and any
related interest and penalties that may arise as a result of the transactions
contemplated by this Agreement.


2.7    Finders. The Stockholder has not engaged any investment banker, broker,
or finder in connection with the transactions contemplated hereunder, and no
broker’s or similar fee is payable by the Stockholder or any of its affiliates
in connection with the transfer of the Shares owned by the Stockholder or the
surrender of the Stock Option for the Option Exchange hereunder.


2.8    Stabilization Activity. The Stockholder has not taken, directly or
indirectly, any action designed to, or that would constitute or might reasonably
be expected to cause or result in, under the Securities Exchange Act of 1934, as
amended (and the rules and regulations promulgated thereunder) (the “Exchange
Act”) or otherwise, stabilization or manipulation of the





--------------------------------------------------------------------------------





price of any security of the Company in connection with the transfer of the
Shares owned by the Stockholder or the surrender of the Stock Option for the
Option Exchange hereunder.


2.9    Certain Information. The Stockholder acknowledges and understands that
(i) the Company possesses material nonpublic information not known to the
Stockholder that may impact the value of the Common Stock (the “Information”),
and that the Company is not disclosing the Information to the Stockholder. The
Stockholder understands, based on its experience, the disadvantage to which the
Stockholder is subject due to the disparity of information between the
Stockholder and the Company. Notwithstanding such disparity, the Stockholder has
deemed it appropriate to enter into this Agreement and to consummate the
repurchase of the Shares and the Option Exchange. The Stockholder agrees that
none of the Company, its affiliates, stockholders, directors, employees and
agents shall have liability to the Stockholder or its agents, grantors or
beneficiaries, whatsoever due to or in connection with the Company’s use or
non-disclosure of the Information or otherwise as a result of the repurchase of
the Shares or Option Exchange, and the Stockholder hereby irrevocably waives any
claim that it might have based on the failure of the Company to disclose the
Information.


SECTION 3.COMPANY REPRESENTATIONS AND WARRANTIES; COMPANY COVENANTS.


In connection with the transactions provided for hereby, the Company represents
and warrants to the Stockholder as follows:
3.1    Organization. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware.
 
3.2    Authorization. The Company has all necessary power and authority to
execute, deliver and perform the Company’s obligations under this Agreement and
all agreements, instruments and documents contemplated hereby and to purchase
the Shares being sold hereunder, and this Agreement constitutes a valid and
binding obligation of the Company.


3.3    No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby (i) will not result in a
breach by the Company of, or constitute a default by the Company under, any
agreement, instrument, decree, judgment or order to which the Company is a party
or by which the Company may be bound, and (ii) will not result in a breach or
violation of any law, rule or regulation applicable to the Company, including
the Securities Act of 1933, as amended (and the rules and regulations
promulgated thereunder) (the “Securities Act”), the Exchange Act, and the rules
and regulations of the New York Stock Exchange.
 
3.4    No Consents. No consent, approval, authorization, filing, order,
registration or qualification of or with any court or governmental or regulatory
agency or body is required in connection with the transactions contemplated
hereby, other than as may be required under the Exchange Act.


3.5    Brokers. No broker or finder has acted for the Company in connection with
this Agreement or the transactions contemplated hereby, and no broker or finder
is entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions.


3.6    Sufficient Funds. At the Closing, the Company will have sufficient funds
available to deliver the Repurchase Amount and Option Exchange Amount in full
and to consummate the transactions contemplated hereby.


3.7    Affiliate Status. Based on the Stockholder’s representations in Section
2.1, on the Closing Date and after giving effect to the transactions
contemplated by this Agreement, the Stockholder will not be deemed an
“affiliate” under Rule 405 of the Securities Act. Following (i) Stockholder’s
delivery of the information required under Section 4.3 (confirming Stockholder’s
compliance with the lock-up provisions of Section 4.1) and (ii) the date that
Stockholder delivers an executed representation letter in the form attached as
Exhibit B to the Company, the Company shall promptly cause the removal of any
restrictive legend on each certificate, instrument or book entry representing
the Stockholder’s remaining shares of Common Stock. Thereafter, the Company will
not require a legal opinion or “no action” letter in any transaction in
compliance with Rule 144 under the Securities Act (“Rule 144”). Further, the
Company covenants to use commercially reasonable efforts to comply with the
current public information requirements under Rule 144(c) under the Securities
Act.
  
SECTION 4.LOCK-UP.
 
4.1    For a period commencing on the date of this Agreement until the date that
is 90 days follow the date of this Agreement, the Stockholder shall not,
directly or indirectly, without the Company’s prior written consent: (i) offer,
pledge, sell, contract to sell, grant or enter into any option or contract to
sell or otherwise dispose of, directly or indirectly, any shares of





--------------------------------------------------------------------------------





Common Stock of the Company beneficially owned by Stockholder, or any securities
convertible into, exercisable for or exchangeable for shares of Common Stock of
the Company beneficially owned by Stockholder, including any transfers of shares
of Common Stock beneficially owned by Stockholder (a) as a bona fide gift or
gifts, (b) by will, other testamentary document or intestate succession to the
legal representative, heir, beneficiary or a member of the immediate family of
Stockholder or (c) by operation of law, such as pursuant to a qualified domestic
order or as required by a divorce settlement; or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock beneficially owned by
Stockholder; whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise.
 
4.2    The Stockholder agrees that the Company may, and that the Stockholder
will, (i) with respect to any shares of Common Stock or other Company securities
for which the Stockholder is the record holder at the time of this Agreement or
at any time during the term of this Agreement, cause the transfer agent for the
Company to note stop transfer instructions with respect to such securities on
the transfer books and records of the Company and (ii) with respect to any
shares of Common Stock or other Company securities for which the Stockholder is
the beneficial holder but not the record holder at the time of this Agreement or
at any time during the term of this Agreement, cause the record holder of such
securities to cause the transfer agent for the Company to note stop transfer
instructions with respect to such securities on the transfer books and records
of the Company.
 
4.3    Stockholder agrees to deliver to the Company on each of (i) the day that
is 30 days following the date of this Agreement, (ii) the day that is 60 days
following the date of this Agreement and (iii) the day that is 90 days following
the date of this Agreement (or the next business day if such day in any of (i),
(ii) or (iii) falls on a weekend) a true and correct statement setting forth all
shares of Common Stock of the Company beneficially owned by Stockholder, or any
securities convertible into, exercisable for or exchangeable for shares of
Common Stock of the Company beneficially owned by Stockholder as of a date
within 5 business days of such delivery date, in a form reasonably acceptable to
the Company.
 
SECTION 5.VOTING.
 
For a period commencing on the date of this Agreement until the date that is 180
days follow the date of this Agreement, at each annual or special meeting of
Company’s stockholders or action by written consent, the Stockholder will (i)
cause all Voting Securities that are beneficially owned by him to be present for
quorum purposes, if applicable and (ii) vote, or cause to be voted, all Voting
Securities beneficially owned by him in a manner consistent with the
recommendation of the Company’s Board of Directors. Notwithstanding the prior
sentence, the Stockholder will have the right to vote in his sole discretion
with respect to any proposal to approve any contract or transaction between the
Company and one or more of its directors, or between the Company and any other
corporation, partnership, association, or other organization in which one or
more of the Company’s directors, are directors or officers, or have a financial
interest, and on any matter related to the election or removal of directors.
“Voting Securities” means shares of the Company’s Common Stock and any other
securities of the Company entitled to vote in the election of directors.
SECTION 6.ADJUSTMENTS.
 
Whenever a particular number is specified herein, including, without limitation,
the number of shares or price per share, such number shall be adjusted to
reflect any stock dividends, stock splits, reverse stock splits, combinations or
other reclassifications of stock or any similar transactions and appropriate
adjustments shall be made with respect to the relevant provisions of this
Agreement so as to fairly and equitably preserve, as far as practicable, the
original rights and obligations of the Company and the Stockholder under this
Agreement.
SECTION 7.SUCCESSORS AND ASSIGNS.


Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Shares). Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
SECTION 8.GOVERNING LAW.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, except the choice-of-law provisions thereof.
SECTION 9.WAIVER OF JURY TRIAL.







--------------------------------------------------------------------------------





EACH OF THE PARTIES TO THIS AGREEMENT, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR
AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY OF
THEM. No party to this Agreement will seek to consolidate, by counterclaim or
otherwise, any action in which a jury trial has been waived with any other
action in which a jury trial cannot be or has not been waived.
SECTION 10.SPECIFIC PERFORMANCE.
 
Each party to this Agreement acknowledges and agrees that money damages would
not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach of
this Agreement, (a) the party seeking specific performance will be entitled to
injunctive and other equitable relief, without proof of actual damages; (b) the
party against whom specific performance is sought will not plead in defense that
there would be an adequate remedy at law; and (c) the party against whom
specific performance is sought agrees to waive any applicable right or
requirement that a bond be posted. Such remedies will not be the exclusive
remedies for a breach of this Agreement, but will be in addition to all other
remedies available at law or in equity.
SECTION 11.ENTIRE AGREEMENT.


This Agreement contains the entire understanding of the parties, and there are
no further or other agreements or understandings, written or oral, in effect
between the parties relating to the subject matter hereof, except as expressly
referred to herein.
SECTION 12.AMENDMENTS AND WAIVERS.


Any term of this Agreement may be amended, and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Stockholder and the Company.
SECTION 13.FURTHER ACTION.


Each party hereto agrees to execute any additional documents and to take any
further action as may be necessary or desirable in order to implement the
transactions contemplated by this Agreement.
SECTION 14.SURVIVAL.


The representations and warranties herein shall survive the Closing.
SECTION 15.SEVERABILITY.


Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
SECTION 16.NOTICES.


All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed effectively given (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile or electronic mail,
if sent during normal business hours of the recipient or, if not, then on the
next business day, (c) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one day after
deposit with a nationally recognized overnight courier, specifying next-day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at the addresses set forth on the signature pages
attached hereto (or at such other addresses as shall be specified by notice
given in accordance with this SECTION 16).
SECTION 17.REPRESENTATION BY COUNSEL.
 
Each of the parties to this Agreement acknowledges that it has been represented
by counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each





--------------------------------------------------------------------------------





party to this Agreement and its counsel cooperated and participated in the
drafting and preparation of this Agreement, and any and all drafts of this
Agreement exchanged among the parties to this Agreement will be deemed the work
product of all of the parties to this Agreement and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party that drafted or prepared it is of no
application and is expressly waived by each of the parties to this Agreement,
and any controversy over interpretations of this Agreement will be decided
without regard to events of drafting or preparation.
SECTION 18.COUNTERPARTS.


This Agreement and any amendments to this Agreement may be executed in one or
more textually-identical counterparts, all of which will be considered one and
the same agreement and will become effective when one or more counterparts have
been signed by each of the parties to this Agreement and delivered to the other
parties to this Agreement, it being understood that all parties to this
Agreement need not sign the same counterpart. Any such counterpart, to the
extent delivered by fax or .pdf, .tif, .gif, .jpg or similar attachment to
electronic mail (any such delivery, an “Electronic Delivery”), will be treated
in all manner and respects as an original executed counterpart and will be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party to this Agreement may raise
the use of an Electronic Delivery to deliver a signature, or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of an Electronic Delivery, as a defense to the formation of a contract, and
each party to this Agreement forever waives any such defense, except to the
extent such defense relates to lack of authenticity.
IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
day and year first above written.


 
 
 
COMPANY:
 
A10 Networks, Inc.
 
 
By:
/s/ Robert Cochran
 
Name:
Robert Cochran
 
Title:
EVP, Legal and Corporate Collaboration
 





 
 
 
STOCKHOLDER:
 
 
By:
/s/ Lee Chen
 
Name:
Lee Chen
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT A
Transfer Request Form





--------------------------------------------------------------------------------








EXHIBIT B
A10 Networks, Inc.
2300 Orchard Parkway
San Jose, California 95131


Re: Removal of Restrictive Legend from_____________________________ shares of
Common Stock (the “Shares”) of A10 Networks, Inc. (the “Issuer”) Pursuant to SEC
Rule 144(“Rule 144”)


Dear Ladies and Gentlemen:


I would like to have the restrictive legend on my ________________________
shares of Common Stock of the Issuer removed and am submitting this letter to
present all facts necessary under Rule 144 of the Securities Act of 1933 to
authorize such removal. In this connection, I represent to you and warrant as
follows:


1.
I am not an underwriter with respect to the Shares, nor will any future sale of
the Shares be part of a distribution of securities of the Issuer.



2.
I am not currently an affiliate of the Issuer, as defined within the meaning of
Rule 144 (a), and have not been an affiliate of the Issuer for a period of three
months prior to the date hereof.



3.
The Shares are fully paid and a minimum of one year has elapsed since the date
that the Shares were acquired from the Issuer or an affiliate thereof as
described in Rule 144.



4.
I am not aware of any material information with regard to the Issuer which has
not been made public, and will notify the Issuer immediately of any development
or occurrence which to the knowledge of the undersigned would render any of the
foregoing inaccurate.



I am familiar with the aforesaid Rule 144 and agree that, in connection with the
matters described above, you and your counsel, Pillsbury Winthrop Shaw Pittman
LLP are relying on the statements made herein. Pillsbury Winthrop Shaw Pittman
LLP may rely on such statements as if this letter were addressed to them.


Very truly yours,











